t c memo united_states tax_court estate of lucille m horstmeier deceased mary e scott executor petitioner v commissioner of internal revenue respondent docket no filed date david be alms for petitioner william t derick for respondent memorandum opinion gale judge respondent determined a deficiency in federal estate_tax in the amount of dollar_figure the sole issue for decision’ is whether percent or percent of the value of certain real_property referred to as the the parties filed a stipulation of settled issues resolving the remaining issues - - glenview house is included in the taxable_estate of lucille m horstmeier background some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the attached exhibits at the time the decedent lucille m horstmeier ms horstmeier died she resided in glenview tllinois at the time of filing the petition the executor mary eb scott ms scott resided in palatine illinois ms scott and ms horstmeier lived together for almost years before ms horstmeier’s death in they had met in date while ms horstmeier was vacationing in florida at that time ms horstmeier lived in skokie illinois with mae glassbrenner her business partner with whom she owned and operated an accredited proprietary business college ms scott a florida native was a student at st petersburg junior college in that state ms scott was and ms horstmeier wa sec_48 when they met ms horstmeier and ms scott’s relationship developed and in date or date they decided to live together in date ms scott left florida and moved to tllinois with the intention of attending the university of tllinois and living with ms horstmeier upon arriving in illinois ms scott moved in with a niece of ms horstmeier shortly thereafter ms scott and ms horstmeier decided to look for a condominium to move into together in march or date ms horstmeier purchased a condominium in skokie illinois and began living there with ms scott ms scott did virtually all of the housework and kept track of finances and bill paying for the couple the women lived in the condominium until date when it was sold thereafter they moved into a house in glenview illinois the glenview house the glenview house was purchased on date for dollar_figure all documents with respect to the glenview house show that ms horstmeier purchased the property in her name only ms horstmeier paid for the glenview house with a dollar_figure downpayment from her assets and a dollar_figure mortgage for which she alone was liable ms horstmeier deducted percent of the mortgage interest and real_estate_taxes with respect to the glenview house on the tax returns she filed from through at the time the glenview house was purchased ms scott did not have assets to contribute to the purchase_price nor did she have a regular source_of_income ms horstmeier was receiving an annual salary from the business college of approximately dollar_figure ms scott did virtually all the housework and continued to manage household finances for the couple she also performed all required maintenance maintenance work for the house was more extensive than that required for a condominium and because ms q4e- horstmeier had substantial responsibilities as co-owner and operator of the business college which left her less time for such duties ms scott assumed them in addition to providing the services associated with maintaining the glenview house ms scott also assisted ms horstmeier with her work at the business college without compensation during their first years residing together ms scott was a student and not gainfully_employed from through sometime in her parents paid her tuition she received money for her support during this period from her parents and from ms horstmeier in ms scott purchased a porsche automobile which required monthly payments of dollar_figure as well as maintenance sometime in ms scott began to work at a wendy’s franchise and received compensation of an unspecified amount she filed her first federal_income_tax return with respect to the tax_year in january of ms scott began to receive compensation_for her work at the business college she began receiving an hourly wage and eventually received dollar_figure per week in the spring of ms scott and ms horstmeier bought a 20-acre parcel of real_property in wisconsin they each contributed to the downpayment of approximately dollar_figure and the property was originally titled in both their names ms scott - made all of the monthly mortgage payments and after the payments were completed they decided to title the property solely in ms scott’s name the records of ms scott’s personal checking account from date through date which was her only checking account during the period indicate the only checks she wrote for household expenses before were modest and sporadic ’ beginning in she wrote monthly checks generally exceeding dollar_figure for electric bills beginning in late she regularly wrote substantial checks to ms horstmeier which were recorded as for bills by the late 1980’s the business college was experiencing financial difficulties from through ms horstmeier periodically lent money to the college as of date the outstanding balance on these loans was dollar_figure to fund these loans ms horstmeier used proceeds from a home equity credit line secured_by a second mortgage in the glenview house ms scott was opposed to the use of the home eguity loan proceeds for the business college ms horstmeier was diagnosed with pancreatic cancer in date and was advised by her doctors that her condition was probably terminal in date using the proceeds from her there was one check written to ms horstmeier for mortgage in before the purchase of the glenview house pension at the business college she paid off the home equity loan secured_by the glenview house ms horstmeier died on date in her will the glenview house is not mentioned specifically it passed to ms scott as the residuary beneficiary of a_trust to which ms horstmeier bequeathed her assets not required for estate administration ms scott was appointed executor of the estate in date ms scott filed a claim in the circuit_court of cook county illinois county department probate division the claim sought a 50-percent tenancy-in-common interest in the glenview house the claim stated inter alia as follows a that the decedent ie ms horstmeier and claimant ie ms scott would share the expenses regarding residence including but not limited to mortgage real_estate_taxes capital improvements day to day maintenance and any other improvements agreed to be made by the parties b that the decedent would regquire the claimant to pay dollar_figure of dollar_figure which represented of the downpayment made on the purchase of the home per year commencing in the year that in fact the decedent and claimant have shared the expenses as agreed and also decedent each year a dollar_figure payment was required required no payment and made a gift in the amount of dollar_figure to claimant the probate_court approved the claim in doing so the court did not pass upon the merits or the underlying facts of the claim and no person with an adverse_interest to ms scott’s contested or consented to the claim - in date the glenview house was sold for dollar_figure on date ms scott filed the federal estate_tax_return for the estate on the estate_tax_return ms scott included percent of the value of the glenview house dollar_figure in the gross_estate and deducted percent of the remaining mortgage note balance dollar_figure in the notice_of_deficiency respondent determined that percent of the value of the glenview house should have been included in the gross_estate dollar_figure less selling_expenses and that percent of the remaining mortgage note balance dollar_figure should have been deducted discussion in order to establish that ms horstmeier owned only percent of the glenview house at the time of her death petitioner argues that a resulting trust with respect to one-half of the property arose in favor of ms scott at the time the house was purchased thus petitioner argues under illinois law ms scott held the beneficial_interest in one-half of the glenview house and ms horstmeier held only bare_legal_title with respect to that half respondent argues that petitioner has failed to prove the facts necessary to establish the existence of a resulting trust we agree with respondent to decide whether a resulting trust arose we apply the law of the state of illinois w lhat constitutes an interest in --- - property held by a person within a state is a matter of state law 110_tc_297 citing 326_us_340 the issue in this case is a factual one the parties frame the question as being whether petitioner has proven that ms scott satisfied the factual requirements of a resulting trust if so a resulting trust arose in her favor and only one-half the value of the glenview house is includable in the taxable_estate a resulting trust arises when one person furnishes consideration for property and title is taken in the name of another person see fowley v braden n e 2d ill a resulting trust does not depend on contract or agreement but arises by operation of law to enforce the presumed intent of the person who furnishes consideration for the property see prassa v corcoran n e 2d ill we are aware that the supreme court of illinois has under certain circumstances refused to enforce equitable property rights between unmarried cohabitants on grounds of public policy see hewitt v hewitt n e 2d ill we are also aware that the illinois appellate court has interpreted hewitt to permit the enforcement of equitable property rights between unmarried cohabitants in some circumstances see spafford v coats n e 2d ill app ct but see ayala v fox n e 2d ill app ct however in the instant case respondent has not raised the issue of whether a resulting trust should be disallowed under illinois law on grounds of public policy because petitioner had no occasion to present pertinent evidence or argument on this question we do not consider it and address only the question of whether the factual requirements for a resulting trust have been satisfied kane v johnson n e 2d ill unless there is evidence that a gift was intended from the payor to the person taking title it is assumed that the payor intended to keep the beneficial interests of the property for which he or she paid see prassa v corcoran supra the fact that the payor borrowed from the person who took title does not prevent a resulting trust from arising see towle v wadsworth n e ill nor does the fact that the agreement with respect to the loan and purchase of the property was oral rather than written see id parol evidence may be used to prove a resulting trust see ill rev stat ch sec now ill comp stat west kohlhaas v smith n e 2d ill a resulting trust arises at the instant title is taken or not at all see prassa v corcoran supra the burden_of_proof is on the party seeking to establish a resulting trust and because recorded legal_title is being rebutted the standard of proof is clear convincing and unmistakable in re estate of wilson n e 2d ill a resulting trust will not be sustained where the evidence is doubtful or capable of reasonable explanation upon any theory other than the existence of a_trust kohlhaas v smith supra pincite petitioner has offered the claim filed by ms scott and the decision of the probate division of the circuit_court approving -- - the claim however the tax_court is not conclusively bound by a state trial_court adjudication of property rights or characterization of property interests when the united_states is not a party to the proceeding 54_tc_633 citing 387_us_456 rather we are to give the decision of the court proper regard commissioner v estate of bosch supra pincite as the parties have stipulated that the probate division of the circuit_court did not pass upon the merits or the underlying facts of ms scott’s claim in approving it we give little weight to that decision intent is critical in establishing a resulting trust see in re estate of wilson supra pincite although the requisite intent that the nominal owner is to hold legal_title as trustee for the supplier of consideration must exist when title is taken subseguent conduct of the parties is relevant to the extent it sheds light upon their intent see prassa v corcoran supra pincite thus we consider all of the facts and circumstances including subsequent conduct to determine whether petitioner has shown by clear_and_convincing evidence an intent that ms horstmeier hold legal_title to one-half of the glenview house in trust for ms scott petitioner alleges that ms scott and ms horstmeier agreed to purchase the glenview house jointly in equal shares according to petitioner although ms horstmeier supplied the downpayment and assumed the mortgage with respect to the purchase of the house ms horstmeier and ms scott agreed at the time of purchase that ms scott would repay her half of the downpayment and supply one-half of the monthly mortgage payments and taxes by providing all services required for the upkeep of the house however legal_title was placed solely in ms horstmeier’s name because petitioner contends as an administrator of a business college ms horstmeier did not want questions raised regarding the nature of her relationship with ms scott given its same-sex character and their substantial age difference in order to establish a resulting trust petitioner must prove by clear_and_convincing evidence that ms scott provided consideration for a one-half interest in the glenview house at the time of purchase see 832_f2d_1032 7th cir hanley v hanley n e 2d ill to prove consideration petitioner alleges there was an agreement between ms scott and ms horstmeier under which ms horstmeier would in effect lend the consideration for purchase of a one-half interest to ms scott with repayment to be made by ms scott through future services in towle v wadsworth supra the court found that an oral agreement between towle and wadsworth under which towle was to purchase and take title to property but treat half of the consideration paid as an advance to wadsworth was sufficient to establish a resulting trust in wadsworth’s favor for one-half of the property thus if petitioner establishes the existence of an agreement between ms scott and ms horstmeier covering ms scott’s consideration for the glenview house purchase it will be sufficient for us to find a resulting trust in ms scott’s favor ms scott testified that she and ms horstmeier had an agreement at the time of purchase that she could purchase one- half of the property by providing future services equal in value to the downpayment at the rate of dollar_figure per year plus interest and the monthly payments various witnesses who knew the couple including ms scott’s mother testified that it was their understanding that the two shared everything equally however none of these corroborating witnesses could testify regarding the specifics of the glenview house purchase according to ms scott’s own testimony however ms horstmeier wasn’t concerned at all whether ms scott contributed sufficient services which casts some doubt on whether there was a meeting of the minds between the two of them that ms horstmeier had lent to ms scott one-half of the consideration for purchasing the house with an expectation of repayment ms scott testified that she would not have entered into the living arrangement with ms horstmeier without an understanding that she would contribute her fair share her testimony that she - - did all the housework and house maintenance as well as keeping track of the couple’s finances was corroborated by several witnesses however at the time the glenview house was purchased and for over years thereafter ms scott was a student and did not have gainful employment she testified that her parents paid her tuition and that she received money from them and from ms horstmeier the record does not establish what proportions came from each ms scott’s purported obligation to repay one-half of the downpayment or dollar_figure in annual increments of dollar_figure plus interest would approximate dollar_figure to dollar_figure per month the monthly mortgage payment on the glenview house which included taxes was dollar_figure half of which was dollar_figure thus before accounting for any other housing costs such as utilities and out-of-pocket maintenance ms scott’s testimony would indicate that she had assumed obligations approximating dollar_figure per month in within a year of the house purchase and while still unemployed ms scott purchased a porsche obligating herself to monthly payments of dollar_figure the record demonstrates that ms scott’s living_expenses were being paid from until sometime in at least in part by ms horstmeier there is no record of any cash contribution toward household expenses by ms scott until the record provides some support for substantial contributions beginning in 1985--ie checks to ms horstmeier for bills --but this is too late to have much bearing on the parties’ intent at the time of purchase the court accepts ms scott’s testimony which is corroborated that she provided all of the services required to maintain the household including significant maintenance work obviously these services were valuable and benefited ms horstmeier nonetheless because ms horstmeier was providing ms scott with money for her living_expenses we believe the facts in this record are susceptible of another reasonable explanation namely that ms scott’s services in the 1970’s were repayment for her living_expenses including rent ms scott has not shown that the value of her services so exceeded both the money being given her by ms horstmeier and a fair market rent that the services must have been repayment for a half interest in the glenview house it is not unreasonable to interpret the services as reimbursement for living_expenses and rent rather than repayment of half the acquisition costs for the property certainly this interpretation is consistent with ms horstmeier’s retention of legal_title for nearly years while relinquishing it in other circumstances e with respect to the wisconsin property it is also consistent with ms scott’s contention that she would not have agreed to live with ms horstmeier without paying her fair share -- - also problematic for ms scott’s characterization of the arrangement regarding the glenview house are certain subsequent events in approximately years after the glenview house was purchased ms scott and ms horstmeier purchased land in wisconsin the property was titled jointly in both names this casts some doubt on the rationale offered for avoiding a joint title for the glenview house although concededly ms horstmeier may have been less concerned about appearances in another state in addition according to her testimony because ms scott made all of the payments on the wisconsin property ms horstmeier suggested when all payments had been made that the title be placed solely in ms scott’s name this was done this episode at least suggests that ms horstmeier and ms scott were prepared in some circumstances to adjust the legal_title to property to reflect their perceptions of the underlying equities of ownership much later starting in the late 1980’s ms horstmeier took out a second mortgage on the glenview house to secure a credit line and borrowed against it to provide funds to the business college she co-owned which was experiencing financial difficulties ms scott testified that she was strongly opposed to the use of the house to secure debt to benefit the college this exercise of exclusive control by ms horstmeier casts some -- - doubt on whether both parties considered ms scott a co-owner of the glenview house finally the claim filed by ms scott with the probate division of the illinois circuit_court states that ms scott was to pay ms horstmeier dollar_figure for one-half of the downpayment on the glenview house at a rate of dollar_figure per year starting in but that ms horstmeier made a gift in the amount of dollar_figure for each year that payment was required this representation to the probate_court is in apparent conflict with ms scott’s testimony in this case which was that she provided services in exchange for her half of the downpayment in our view this confusion regarding the downpayment is damaging to petitioner’s case given that the standard of proof fora resulting trust is clear convincing and unmistakable in re estate of wilson n e 2d pincite considering all the facts and circumstances we do not believe that petitioner has shown that a resulting trust arose under illinois law which requires clear_and_convincing evidence to support such a finding indeed the illinois supreme court has held that a resulting trust does not arise where the evidence is doubtful or capable of reasonable explanation upon any theory other than the existence of a_trust kohlhaas v smith n ebe 2d pincite the infirmities in petitioner’s theory --the confusion regarding the downpayment ms horstmeier’s encumbrance of the house despite ms scott’s disapproval the two women’s willingness to take joint title to another property when each contributed to the downpayment----are cumulative and considered together cast doubt on the factual support for a resulting trust in this case as noted earlier another reasonable explanation of the evidence is available it would appear that ms scott’s contribution of services and cash towards the glenview house and the couple’s mutual expenses may have grown over time although the record remains unclear on this point in any event these later actions have less probative value regarding the parties’ intentions at the time title was taken in ms horstmeier’s name for the foregoing reasons we conclude that ms horstmeier’s estate included the entire value of the glenview house to reflect the foregoing decision will be entered under rule
